Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 1-20 were previously rejected in the non-final office action issued on 6/14/2022.  Applicants amendment was received on 9/14/2022 whereby claims 1, 8, and 15 were amended.  No claims were added or cancelled.  Accordingly, claims 1-20 are currently pending and are hereby examined in this final office action.
Response to Remarks/Arguments
35 USC §101
Applicants arguments with regards to the previous §101 rejections have been considered, but are not persuasive.  Applicant’s argument at pg. 11 of remarks states:
“Applicant's claims are directed to subject matter quite similar to the subject matter found to be allowable in Example 39 of The Office's 2019 Patent Subject Matter Eligibility Guidance. Example 39 is directed to a model of training an artificial intelligence (neural network) in order to improve facial detection. Similarly, Applicant's claims are directed to an artificial intelligence system that recommends points of interest in a travel itinerary based on training of the artificial intelligence system using data sets, including a social media dataset, that pertain to the user.” 

Examiner respectfully disagrees.  Example 39 is found to be eligible at Step 2A Prong 1 because no judicial exception is found to be recited in the claims. However, in this case, Examiner has previously identified the limitations considered to recite an abstract idea.  It is Examiner’s position that the “training” limitations as recited in amended claim 1 would be considered additional elements at Step 2A Prong 2 and Step 2B.  The claims at issue in this application are distinguishable from Example 39.  Example 39 is entirely directed to training a neural network and does not involve any users.  
However, Applicant’s claims encompass several interactions between a user and a computer for recommending points of interest for a user to visit.  Interactions between a user and a computer can still qualify as falling within the “Certain Methods of Organizing Human Activity” grouping.  MPEP §2105(a)(2)(II.) 
“[t]he sub-groupings encompass both activity of a single person (for example, a person following a set of instructions or a person signing a contract online) and activity that involves multiple people (such as a commercial interaction), and thus, certain activity between a person and a computer (for example a method of anonymous loan shopping that a person conducts using a mobile phone) may fall within the "certain methods of organizing human activity" grouping. It is noted that the number of people involved in the activity is not dispositive as to whether a claim limitation falls within this grouping. Instead, the determination should be based on whether the activity itself falls within one of the sub-groupings.”

Recommending points of interest for a user to visit and providing directions could be considered as managing personal behavior and/or a commercial or legal interaction and therefore falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  Please see §101 below.

35 USC §103
Applicants arguments with regards to the previous §103 rejections have been considered, but are not persuasive.  Applicant’s argument at pg. 16 of remarks states:
“No where does either Furio or Portugal teach or suggest calculating any affinity scores as claimed by Applicant. In the cited section, Furio is not calculating any affinity between points of interest and user preferences and is simply ranking points of interest based on relevancy. It further follows, as discussed during the Examiner Interview, that Furio does not teach Applicant's "recommending..." limitation as Applicant's recommending... is based on the calculated affinity scores and Furio does not teach or suggest calculating such scores.”

Examiner respectfully disagrees with Applicant’s interpretation of the cited prior art of record and the broadest reasonable interpretation of the claimed invention.  Applicant asserts that the art fails to teach “calculating an affinity…” This is not persuasive. Applicant's claims recite the term “affinity”. The broadest reasonable interpretation of “affinity” is some relationship between two things. Because Applicant's specification does not define the term "affinity," Applicant's arguments are not persuasive. Examiner finds that there is no patentable distinction between an affinity score and a relevancy score, particularly in light of the Furio reference as a whole and the broadest reasonable interpretation.  Ranking one or more points of interest based on relevancy scores associated with user’s interests as taught by Furio is equivalent to “calculating an affinity score between the one or more points of interest and the user preferences;”  As such, it follows that Furio also teaches the “recommending…” limitation.
Next, Applicant’s argument at pg. 16 of remarks states, “Portugal does not teach/suggest Applicant's training... limitation. Applicant's claimed limitation specifically includes training the data using data sets with one set of data being a "social media data pertaining to a user."”  Applicant further submits at pg. 17 that the Portugal  reference “is a very generic overview of Machine Learning (ML) and simply does not teach or suggest the specific types of artificial intelligence training claimed by Applicant nor does Furio/Portugal teach or suggest training an artificial intelligence system using data sets that pertain to the user with at least one set of data being a social media data pertaining to the user.”   Examiner respectfully disagrees with Applicant’s argument that Portugal is a very generic overview of Machine learning.  In fact, Portugal is directed to The Use of Machine Learning Algorithms in Recommender Systems.  Similarly, Applicant’s claimed invention is directed to an artificial intelligence recommendation system for points of interest while in transit.  Furio is clearly directed to the same subject matter as the Applicant’s application, to wit: recommending points of interest based on a user’s interests/preferences.  The only thing missing from Furio is the explicit recitation of “artificial intelligence/machine learning.”  Furio teaches deriving user interests from a social network, among other sources. (Furio col. 2, lns. 26).  Portugal teaches the artificial intelligence aspect that is absent from Furio.  Examiner combined the teachings of Furio with the teachings of Portugal to arrive at the claimed invention and maintains that it would have been obvious to combine the two references because “[r]ecommender systems use algorithms to provide users with product or service recommendations. Recently, these systems have been using machine learning algorithms from the field of artificial intelligence.” (Portugal Abstract)
Applicant’s arguments with respect to the dependent claims 2, 9, & 16  have been considered, but are not persuasive.  Applicant at pg. 19 of remarks submits the following:
“The Office Action contends that these limitations are each taught by Furio. Applicant respectfully points out that the Office Action admitted that Furio did not teach or suggest training the artificial intelligence system. The "ingesting..." step is a training step of Applicant's artificial intelligence system. In addition, the weighting step is based on data used to train the Al system. Therefore, as admitted by the Office Action, Furio simply cannot teach or suggest the limitations found in claims 2, 9, and 16.”  

Examiner respectfully disagrees.  Applicant submits that the ingesting step is a training step of Applicant’s AI system.  However, Examiner’s interpretation of claim 2 is the further narrowing of a calculating step.  As discussed above with respect to exemplary claim 1, Furio is clearly directed to the same subject matter as the Applicant’s application. Furio at col. 6, lns. 45 – 65 teaches further calculating the relevance of a point of interest based on metadata associated with points of interest; weighting the user preferences; and comparing the metadata pertaining to the points of interest to the user preferences to arrive at a relevancy score. The only thing missing from Furio is the explicit recitation of ingesting data into the artificial intelligence system. Applicant’s claims merely recite at a high level the steps of ingesting some data and training an artificial intelligence system to make recommendation based on that data.  Portugal teaches exactly what is absent from Furio.  That is, Portugal provides for ingesting data to train an artificial intelligence system.    Examiner combined the teachings of Furio with the teachings of Portugal to arrive at the claimed invention and maintains that it would have been obvious to combine the two references because “[r]ecommender systems use algorithms to provide users with product or service recommendations. Recently, these systems have been using machine learning algorithms from the field of artificial intelligence.” (Portugal Abstract)
Applicant’s arguments with respect to the dependent claims 5, 12, & 19  have been considered, but are not persuasive.  Applicant at pg. 20 of remarks submits the following:
“The Office Action contends that these claims are obvious in light of Furio, Portugal, in further view of U.S. Pat. Publ. 2013/0345958 by Paek et al. (hereinafter "Paek"). While Paek does teach a "recommendation engine," nowhere does Paek teach or suggest that Paek's system utilizes an artificial intelligence system that is trained with an ingestion of data, as claimed by Applicant. The ingestion of prior user activities into an artificial intelligence system is not taught or suggested by Furio, Portugal, or Paek. Consequently, each of these claims is also allowable for these additional reasons.”

Examiner respectfully disagrees.  As discussed above with respect to claims 2, 9, & 16, Furio provides for which data is used to recommend a point of interest.  For example, Furio at col. 5, lns. 1-23 provides for prior user activities as a data source.  While Portugal provides for supplying an artificial intelligence system with data.  Examiner combined the teachings of which data can be used to recommend a point of interest as taught by Furio with the ingesting of data as taught by Portugal to arrive at the claimed invention and maintains that it would have been obvious to combine the two.
Applicant’s arguments with respect to the dependent claims 6, 13, & 20 have been considered, but are not persuasive.  Applicant at pg. 20 of remarks submits the following:
“The Office Action contends that the Furio reference teaches this limitation. Applicant respectfully points out that the Office Action already admitted that Furio does not teach or suggest Applicant's claimed artificial intelligence system. It follows that Furio does not teach or suggest the learning... by the artificial intelligence system limitation found in each of these claims.”

As discussed above, Furio provides for which data is used to recommend a point of interest.  While Portugal provides for supplying an artificial intelligence system with data to be used in the learning process.  Examiner combined the teachings of which data can be used to recommend a point of interest as taught by Furio with the ingesting of data as taught by Portugal to arrive at the claimed invention and maintains that it would have been obvious to combine the two.
Applicant’s arguments with respect to the dependent claims 7 & 14 have been considered, but are not persuasive.  Applicant at pg. 20 of remarks submits the following:
“The Office Action contends that the Furio reference teaches this limitation. Applicant previously established that Furio does not teach/suggest calculating an affinity score, as claimed by Applicant in the independent claims. It therefore follows that Furio cannot teach or suggest comparing such a calculated affinity score to a threshold as claimed in each of these claims.”

Examiner respectfully disagrees.  Furio at col. 6, lns. 60-61 provides for recommending points of interest that meet or exceed a predetermined threshold.  
Claim Objections
Claim 13 is objected to because of the following informalities:  
Claim 13 recites “the information handling system of claim 82…”  Examiner believes this is a typographical error and should likely read “claim 8…”  
Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1
Claim 1 falls within the category of a method/process.
Claim 8 falls within the category of a system/machine.
Claim 16 falls within the category of a computer program product.
Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 2A Prong 1 (additional elements omitted) – Claim 1 recites [] a method 3comprising:  4[]  7identifying one or more points of interest between a starting location and a 8planned destination, wherein the identifying is performed while traveling by 9automobile to the planned destination, and wherein the planned 10destination is included in an itinerary;  11calculating an affinity score between the one or more points of interest and 12the user preferences;  13recommending a set of one or more of the points of interest based on the 14calculated affinity scores;  15receiving, from the user, a selection of a selected one of the points of 16interest from the recommended set;  17updating the itinerary to include travel to the selected one of the points of 18interest; 19providing the user with a set of driving instructions according to the 20updated itinerary, receive one or more updates [], wherein the one or more updates pertain to the user after providinq the user with the set of drivinq instructions. The identified abstract idea is directed to recommending one or more points of interest to a user along a driving trip and providing directions.  The idea is a commercial or legal interaction and therefore falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.
Step 2A Prong 2 - This judicial exception is not integrated into a practical application because the additional elements of an information handling system that includes a processor and a memory accessible by the processor, training an artificial intelligence system with a plurality of user preferences, 5wherein at least one set of data used to train the artificial intelligence 6system is a social media data pertaining to a user, and further training the artificial intelligence system using the received updates resulting in a more trained artificial intelligence system are recited at a high-level of generality (i.e. as generic computer components performing generic computer functions) such that they amount to no more than mere instructions to apply the exception using generic computer components. Accordingly, the additional elements, when analyzed individually and in combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims do not amount to more than a recitation of the words “apply it" (or an equivalent) or more than mere instructions to implement an abstract idea or other exception in a generic computing environment (See MPEP 2106.05 (f) Mere Instructions to Apply an Exception). 
Step 2B - As discussed above with respect to Step 2A Prong Two, the additional elements amount to no more than mere instructions to apply the exception using generic computer components. The same analysis applies here in 2B. The additional elements, when analyzed individually and in combination, do not add significantly more to the exception. They are mere instructions to apply an exception using generic computer components and cannot integrate a judicial exception into a practical application at Step 2A Prong 2 or provide an inventive concept in Step 2B.
Claim 2 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 2 merely further narrows the abstract idea of claim 1. The claim does not add any additional elements to evaluate at Step 2A Prong 2 and Step 2B.
Claim 3 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 3 merely further narrows the abstract idea of claim 2. The claim does not add any additional elements to evaluate at Step 2A Prong 2 and Step 2B.
Claim 4 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 4 merely further narrows the abstract idea of claim 1. The claim does not add any additional elements to evaluate at Step 2A Prong 2 and Step 2B.
Claim 5 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 5 merely further narrows the abstract idea of claim 1. The claim does not add any additional elements to evaluate at Step 2A Prong 2 and Step 2B.
Claim 6 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 6 merely further narrows the abstract idea of claim 5. The claim does not add any additional elements to evaluate at Step 2A Prong 2 and Step 2B.
Claim 7 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 7 merely further narrows the abstract idea of claim 1. The claim does not add any additional elements to evaluate at Step 2A Prong 2 and Step 2B.
Claim 8 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 2A Prong 1 (additional elements omitted) – Claim 8 recites 4[]  7identifying one or more points of interest between a starting location and a 8planned destination, wherein the identifying is performed while traveling by 9automobile to the planned destination, and wherein the planned 10destination is included in an itinerary;  11calculating an affinity score between the one or more points of interest and 12the user preferences;  13recommending a set of one or more of the points of interest based on the 14calculated affinity scores;  15receiving, from the user, a selection of a selected one of the points of 16interest from the recommended set;  17updating the itinerary to include travel to the selected one of the points of 18interest; and  19providing the user with a set of driving instructions according to the 20updated itinerary, receive one or more updates [], wherein the one or more updates pertain to the user after providinq the user with the set of drivinq instructions. The identified abstract idea is directed to recommending one or more points of interest to a user along a driving trip and providing directions.  The idea is a commercial or legal interaction and therefore falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.
Step 2A Prong 2 - This judicial exception is not integrated into a practical application because the additional elements of an information handling system comprising:  2one or more processors;  3a memory coupled to at least one of the processors; and  4a set of computer program instructions stored in the memory and 5executed by at least one of the processors in order to perform actions and training an artificial intelligence system with a plurality of user preferences, 5wherein at least one set of data used to train the artificial intelligence 6system is a social media data pertaining to a user, and further training the artificial intelligence system using the received updates resulting in a more trained artificial intelligence system are recited at a high-level of generality (i.e. as generic computer components performing generic computer functions) such that they amount to no more than mere instructions to apply the exception using generic computer components. Accordingly, the additional elements, when analyzed individually and in combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims do not amount to more than a recitation of the words “apply it" (or an equivalent) or more than mere instructions to implement an abstract idea or other exception in a generic computing environment (See MPEP 2106.05 (f) Mere Instructions to Apply an Exception). 
Step 2B - As discussed above with respect to Step 2A Prong Two, the additional elements amount to no more than mere instructions to apply the exception using generic computer components. The same analysis applies here in 2B. The additional elements, when analyzed individually and in combination, do not add significantly more to the exception. They are mere instructions to apply an exception using generic computer components and cannot integrate a judicial exception into a practical application at Step 2A Prong 2 or provide an inventive concept in Step 2B.
Claim 9 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 9 merely further narrows the abstract idea of claim 8. The claim does not add any additional elements to evaluate at Step 2A Prong 2 and Step 2B.
Claim 10 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 10 merely further narrows the abstract idea of claim 9. The claim does not add any additional elements to evaluate at Step 2A Prong 2 and Step 2B.
Claim 11 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 11 merely further narrows the abstract idea of claim 8. The claim does not add any additional elements to evaluate at Step 2A Prong 2 and Step 2B.
Claim 12 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 12 merely further narrows the abstract idea of claim 8. The claim does not add any additional elements to evaluate at Step 2A Prong 2 and Step 2B.
Claim 13 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 13 merely further narrows the abstract idea of claim 8. The claim does not add any additional elements to evaluate at Step 2A Prong 2 and Step 2B.
Claim 14 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 14 merely further narrows the abstract idea of claim 8. The claim does not add any additional elements to evaluate at Step 2A Prong 2 and Step 2B.
Claim 15 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 2A Prong 1 (additional elements omitted) – Claim 15 recites 4[]  7identifying one or more points of interest between a starting location and a 8planned destination, wherein the identifying is performed while traveling by 9automobile to the planned destination, and wherein the planned 10destination is included in an itinerary;  11calculating an affinity score between the one or more points of interest and 12the user preferences;  13recommending a set of one or more of the points of interest based on the 14calculated affinity scores;  15receiving, from the user, a selection of a selected one of the points of 16interest from the recommended set;  17updating the itinerary to include travel to the selected one of the points of 18interest; and  19providing the user with a set of driving instructions according to the 20updated itinerary, receive one or more updates [], wherein the one or more updates pertain to the user after providinq the user with the set of drivinq instructions. The identified abstract idea is directed to recommending one or more points of interest to a user along a driving trip and providing directions.  The idea is a commercial or legal interaction and therefore falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.
Step 2A Prong 2 - This judicial exception is not integrated into a practical application because the additional elements of a computer program product stored in a computer readable storage 2medium, comprising computer program code that, when executed by an 3information handling system, performs actions and training an artificial intelligence system with a plurality of user preferences, 5wherein at least one set of data used to train the artificial intelligence 6system is a social media data pertaining to a user, and further training the artificial intelligence system using the received updates resulting in a more trained artificial intelligence system are recited at a high-level of generality (i.e. as generic computer components performing generic computer functions) such that they amount to no more than mere instructions to apply the exception using generic computer components. Accordingly, the additional elements, when analyzed individually and in combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims do not amount to more than a recitation of the words “apply it" (or an equivalent) or more than mere instructions to implement an abstract idea or other exception in a generic computing environment (See MPEP 2106.05 (f) Mere Instructions to Apply an Exception). 
Step 2B - As discussed above with respect to Step 2A Prong Two, the additional elements amount to no more than mere instructions to apply the exception using generic computer components. The same analysis applies here in 2B. The additional elements, when analyzed individually and in combination, do not add significantly more to the exception. They are mere instructions to apply an exception using generic computer components and cannot integrate a judicial exception into a practical application at Step 2A Prong 2 or provide an inventive concept in Step 2B.
Claim 16 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 16 merely further narrows the abstract idea of claim 15. The claim does not add any additional elements to evaluate at Step 2A Prong 2 and Step 2B.
Claim 17 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 17 merely further narrows the abstract idea of claim 16. The claim does not add any additional elements to evaluate at Step 2A Prong 2 and Step 2B.
Claim 18 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 18 merely further narrows the abstract idea of claim 15. The claim does not add any additional elements to evaluate at Step 2A Prong 2 and Step 2B.
Claim 19 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 19 merely further narrows the abstract idea of claim 15. The claim does not add any additional elements to evaluate at Step 2A Prong 2 and Step 2B.
Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 20 merely further narrows the abstract idea of claim 19. The claim does not add any additional elements to evaluate at Step 2A Prong 2 and Step 2B.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 7-11, and 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over Unites States Patent No.: 9,146,129 B1, hereinafter “Furio,” in view of Portugal, Ivens, et al., "The use of machine learning algorithms in recommender systems: A systematic review", Expert Systems with Applications, Volume 97, 2018, Pages 205-227, ISSN 0957-4174, https://www.sciencedirect.com/science/article/pii/S0957417417308333, hereinafter “Portugal.”
Claim 1 (Currently Amended):  Furio, as shown, teaches:4
identifying one or more points of interest between a starting location and a 8planned destination, wherein the identifying is performed while traveling by 9automobile to the planned destination, and wherein the planned 10destination is included in an itinerary;11 (Furio col. 16, lns. 35-67, “At block 825, one or more points of interest within a distance of the mapped route based at least on the at least one interest of the user and the off-route information can be identified…”; See also col. 12, lns. 4-7)
calculating an affinity score between the one or more points of interest and 12the user preferences;13 (Furio col. 2, lns. 47-49, “Additionally, one or more points of interest can be ranked based on relevancy scores associated with the points of interests…”)
recommending a set of one or more of the points of interest based on the 14calculated affinity scores; (Furio col. 2, lns. 49-51, “Information representing at least one of the one or more points of interest can be displayed with the mapped route.15..”)
receiving, from the user, a selection of a selected one of the points of 16interest from the recommended set;17 (Furio col. 18, lns. 13-16, “At block 835, feedback information associated with the electronic device, on which the mapped route is displayed, can be received. Feedback information can include a selection of one or more of the points of interest…)
updating the itinerary to include travel to the selected one of the points of 18interest;19 (Furio col. 13, lns. 48-54, “In response to the user’s indication that he or she would like to visit the Dolphin Charter Fishing suggestion, the GUI 400 can be modified to display detailed information associated with the Dolphin Charter Fishing Suggestion and display directions to the Dolphin Charter Fishing suggestion…”)
providing the user with a set of driving instructions according to the 20updated itinerary. (Furio col. 13, lns. 48-54, “In response to the user’s indication that he or she would like to visit the Dolphin Charter Fishing suggestion, the GUI 400 can be modified to display detailed information associated with the Dolphin Charter Fishing Suggestion and display directions to the Dolphin Charter Fishing suggestion…”)
receive one or more updates to the set of data used to train the artificial intelligence system, wherein the one or more updates pertain to the user after providinq the user with the set of drivinq instructions; (Furio col. 18, lns. 10-46,  After information representative of the at least the one or more points of interest are presented with the mapped route, the method can optionally proceed to block 835.  At block 835, feedback information associated with the electronic device, on which the mapped route is displayed, can be received… The feedback information can indicate that the user's interest has changed. In other embodiments, the feedback information can identify a refinement of the user's current interest along the mapped route. Other feedback information can include internet browsing, posting comments or reviews on a message board or website, or any other similar activity from which user interests can be derived. After feedback information is received, the method can proceed to block 840. At block 840, the information representative of at least one of the one or more points of interest presented with the mapped route can be updated or modified based on the received feedback information.”)

Furio doesn’t explicitly teach the following; however, Portugal teaches:
training an artificial intelligence system with a plurality of user preferences, 5wherein at least one set of data used to train the artificial intelligence 6system is a social media data pertaining to a user;  7(Portugal 2.2 “Machine Learning (ML) uses computers to simulate human learning and allows computers to identify and acquire knowledge from the real world, and improve performance on some tasks based on this new knowledge…”; See also Furio col. 2, lns. 20-26)
further training the artificial intelligence system using the received updates resulting in a more trained artificial intelligence system. (Portugal 2.2. “Lastly, ML algorithms might have a reinforcement learning approach. Reinforcement learning occurs when algorithms learn based on external feedback given either by a thinking entity, or the environment.”; See also Furio col. 18, lns. 10-46)
Furio teaches methods, systems and computer program products for suggesting points of interest on a mapped route. Furio teaches using social media data as an input for user preferences, but doesn’t explicitly teach the aspect of machine learning.  However, Portugal teaches the use of machine learning in recommender systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Furio with the teachings of Portugal since “[r]ecommender systems use algorithms to provide users with product or service recommendations. Recently, these systems have been using machine learning algorithms from the field of artificial intelligence.” (Portugal Abstract)
Claim 2 (Original): Furio/Portugal, as shown above, teaches all the limitations of claim 1.  Furio also teaches:
ingesting a metadata pertaining to each of the plurality of points of interest into the artificial intelligence system;Docket No. P201904158US0125 Atty. Ref. No. 9034 (Furio col. 6, lns. 46-49,” The relevancy score can also be based on a value representing an amount of metadata associated with the point of interest that matches criteria associated with the determined user interest…”; See also col. 7, ln. 43 – col. 8, ln. 16)
weighting the user preferences based on a number of occurrences of data 5related to each of the user preferences used to train the artificial 6intelligence system; 7(Furio col. 6, lns. 49-54, “The values of the relevancy score can be weighted. For example, the value representing an amount of metadata associated with the point of interest that matches matching criteria associated with the determined user interest can be weighted greater than the value associated with criteria derived from the off-route information submitted by the user…”; See also col. 7, ln. 43 – col. 8, ln. 16)
comparing the metadata pertaining to each of the plurality of points of 8interest to the weighted user preferences. (Furio col. 6, lns. 55-65, “ Based on the relevancy scores associated with one or more returned points of interest, the processor 155 can select a subset of the returned points of interest to transmit to the electronic device 155.  For example, the processor 155 can select a subset of points of interests based on the relevancy scores of the points of interest.  For example, the subset of points of interests can have relevancy scores that meet or exceed a predetermined threshold.  The processor 155 can also rank the points of interest in the selected subset.  For example, the processor 155 can rank the points of interest in the selected subset by one or more of: the relevancy scores…”; See also col. 7, ln. 43 – col. 8, ln. 16)
Claim 3 (Original): Furio/Portugal, as shown above, teaches all the limitations of claim 2.  Furio also teaches:
inhibiting inclusion of a selected one of the points of interest from the set 3of recommended points of interest based on a dislike of a selected one of 4the metadata corresponding to the selected one of the points of interest 5discovered by the training of the artificial intelligence system. (Furio col. 14, ln. 67 – col. 15, ln. 14, “a user interest can be derived from one or more of… social network 180 (for example, by determining, analyzing, and monitoring tags pertaining to likes/dislikes…”)
Claim 4 (Original): Furio/Portugal, as shown above, teaches all the limitations of claim 1.  Furio also teaches:
after receiving the selected point of interest:3 updating an estimated time of arrival at the destination;4 (Furio col. 14, lns. 7-8, “Also illustrated in Fig. 7, the map section 405 can include an ETA 720.)
updating the recommended set of points of interest by removing the 5selected point of interest from the recommended set of points of 6interest; 7(Furio col. 18, lns. 43-57, “At block 840, the information representative of at least one of the one or more points of interest presented with the mapped route can be updated or modified based on the received feedback information…In one embodiment, the information representative of at least one or more points of interest can be updated or modified by at least one of: removing at least one point of interest…”)
repeating the recommending of the set of points of interest after the 8updating.  (Furio col. 19, lns. 24-38, “The processor can then update the points of interest to exclude or remove at least one point of interest that is unrelated to beach-related activities. In another embodiment, the processor can modify the points of interest such that the points of interest that are related to beach-related activities are displayed more prominently than other points of interest. In still another embodiment, the processor can determine that a beach interest has a higher priority value or ranking than other interest of the user and re-rank the user's interests. For example, the processor can place the points of interest associated with the beach interest higher in a list of points of interest than other points of interests. In another example, based on the re-ranking of the user interests, the processor can identify a new set of points of interest based that are related to the beach interest…”)
Claim 7 (Original): Furio/Portugal, as shown above, teaches all the limitations of claim 1.  Furio also teaches:
comparing each of the points of interest calculated affinity scores with a 3threshold, wherein the recommended set of points of interest are those 4points of interest with affinity scores that meet the threshold. (Furio col. 6, lns. 60-62, “For example, the subset of points of interests can have relevancy scores that meet or exceed a predetermined threshold…”)
Claim 8 (Currently Amended) Furio, as shown, teaches:
identifying one or more points of interest between a starting location and a planned destination, wherein the identifying is performedDocket No. P201904158US0127 Atty. Ref. No. 9034 while traveling by automobile to the planned destination, and 14wherein the planned destination is included in an itinerary;  15(Furio col. 16, lns. 35-67, “At block 825, one or more points of interest within a distance of the mapped route based at least on the at least one interest of the user and the off-route information can be identified…”; See also col. 12, lns. 4-7)
calculating an affinity score between the one or more points of 16interest and the user preferences;17  (Furio col. 2, lns. 47-49, “Additionally, one or more points of interest can be ranked based on relevancy scores associated with the points of interests…”)
recommending a set of one or more of the points of interest based 18on the calculated affinity scores;19 (Furio col. 2, lns. 49-51, “Information representing at least one of the one or more points of interest can be displayed with the mapped route.15..”)
receiving, from the user, a selection of a selected one of the points 20of interest from the recommended set;21  (Furio col. 18, lns. 13-16, “At block 835, feedback information associated with the electronic device, on which the mapped route is displayed, can be received. Feedback information can include a selection of one or more of the points of interest…)
updating the itinerary to include travel to the selected one of the 22points of interest;23 (Furio col. 13, lns. 48-54, “In response to the user’s indication that he or she would like to visit the Dolphin Charter Fishing suggestion, the GUI 400 can be modified to display detailed information associated with the Dolphin Charter Fishing Suggestion and display directions to the Dolphin Charter Fishing suggestion…”)
providing the user with a set of driving instructions according to the 24updated itinerary. (Furio col. 13, lns. 48-54, “In response to the user’s indication that he or she would like to visit the Dolphin Charter Fishing suggestion, the GUI 400 can be modified to display detailed information associated with the Dolphin Charter Fishing Suggestion and display directions to the Dolphin Charter Fishing suggestion…”)
receive one or more updates to the set of data used to train the artificial intelligence system, wherein the one or more updates pertain to the user after providinq the user with the set of drivinq instructions; (Furio col. 18, lns. 10-46,  After information representative of the at least the one or more points of interest are presented with the mapped route, the method can optionally proceed to block 835.  At block 835, feedback information associated with the electronic device, on which the mapped route is displayed, can be received… The feedback information can indicate that the user's interest has changed. In other embodiments, the feedback information can identify a refinement of the user's current interest along the mapped route. Other feedback information can include internet browsing, posting comments or reviews on a message board or website, or any other similar activity from which user interests can be derived. After feedback information is received, the method can proceed to block 840. At block 840, the information representative of at least one of the one or more points of interest presented with the mapped route can be updated or modified based on the received feedback information.”)

Furio doesn’t explicitly teach the following; however, Portugal teaches:
training an artificial intelligence system with a plurality of user 8preferences, wherein at least one set of data used to train the 9artificial intelligence system is a social media data pertaining to a 10user; (Portugal 2.2 “Machine Learning (ML) uses computers to simulate human learning and allows computers to identify and acquire knowledge from the real world, and improve performance on some tasks based on this new knowledge…”; See also Furio col. 2, lns. 20-26)
further training the artificial intelligence system using the received updates resulting in a more trained artificial intelligence system. (Portugal 2.2. “Lastly, ML algorithms might have a reinforcement learning approach. Reinforcement learning occurs when algorithms learn based on external feedback given either by a thinking entity, or the environment.”; See also Furio col. 18, lns. 10-46)
Furio teaches methods, systems and computer program products for suggesting points of interest on a mapped route. Furio teaches using social media data as an input for user preferences, but doesn’t explicitly teach the aspect of machine learning.  However, Portugal teaches the use of machine learning in recommender systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Furio with the teachings of Portugal since “[r]ecommender systems use algorithms to provide users with product or service recommendations. Recently, these systems have been using machine learning algorithms from the field of artificial intelligence.” (Portugal Abstract)
Claim 9 (Original): Furio/Portugal, as shown above, teaches all the limitations of claim 8.  Furio also teaches:
ingesting a metadata pertaining to each of the plurality of points of interest 4into the artificial intelligence system;5 (Furio col. 6, lns. 46-49,” The relevancy score can also be based on a value representing an amount of metadata associated with the point of interest that matches criteria associated with the determined user interest…”; See also col. 7, ln. 43 – col. 8, ln. 16)
weighting the user preferences based on a number of occurrences of data 6related to each of the user preferences used to train the artificial 7intelligence system;8 (Furio col. 6, lns. 49-54, “The values of the relevancy score can be weighted. For example, the value representing an amount of metadata associated with the point of interest that matches matching criteria associated with the determined user interest can be weighted greater than the value associated with criteria derived from the off-route information submitted by the user…”; See also col. 7, ln. 43 – col. 8, ln. 16)
comparing the metadata pertaining to each of the plurality of points of 9interest to the weighted user preferences. (Furio col. 6, lns. 55-65, “ Based on the relevancy scores associated with one or more returned points of interest, the processor 155 can select a subset of the returned points of interest to transmit to the electronic device 155.  For example, the processor 155 can select a subset of points of interests based on the relevancy scores of the points of interest.  For example, the subset of points of interests can have relevancy scores that meet or exceed a predetermined threshold.  The processor 155 can also rank the points of interest in the selected subset.  For example, the processor 155 can rank the points of interest in the selected subset by one or more of: the relevancy scores…”; See also col. 7, ln. 43 – col. 8, ln. 16)
Claim 10 (Original): Furio/Portugal, as shown above, teaches all the limitations of claim 9.  Furio also teaches:
inhibiting inclusion of a selected one of the points of interest from the set of recommended points of interest based on a dislike of a selected one ofDocket No. P201904158US0128 Atty. Ref. No. 9034 the metadata corresponding to the selected one of the points of interest 6discovered by the training of the artificial intelligence system. (Furio col. 14, ln. 67 – col. 15, ln. 14, “a user interest can be derived from one or more of… social network 180 (for example, by determining, analyzing, and monitoring tags pertaining to likes/dislikes…”)
Claim 11 (Original): Furio/Portugal, as shown above, teaches all the limitations of claim 8.  Furio also teaches:
after receiving the selected point of interest:4 updating an estimated time of arrival at the destination;5  (Furio col. 14, lns. 7-8, “Also illustrated in Fig. 7, the map section 405 can include an ETA 720.)
updating the recommended set of points of interest by removing the 6selected point of interest from the recommended set of points of 7interest; 8(Furio col. 18, lns. 43-57, “At block 840, the information representative of at least one of the one or more points of interest presented with the mapped route can be updated or modified based on the received feedback information…In one embodiment, the information representative of at least one or more points of interest can be updated or modified by at least one of: removing at least one point of interest…”)
repeating the recommending of the set of points of interest after the 9updating. (Furio col. 19, lns. 24-38, “The processor can then update the points of interest to exclude or remove at least one point of interest that is unrelated to beach-related activities. In another embodiment, the processor can modify the points of interest such that the points of interest that are related to beach-related activities are displayed more prominently than other points of interest. In still another embodiment, the processor can determine that a beach interest has a higher priority value or ranking than other interest of the user and re-rank the user's interests. For example, the processor can place the points of interest associated with the beach interest higher in a list of points of interest than other points of interests. In another example, based on the re-ranking of the user interests, the processor can identify a new set of points of interest based that are related to the beach interest…”)
Claim 13 (Original): Furio/Portugal, as shown above, teaches all the limitations of claim 8.  Furio also teaches:
learning of the user preferences based on a plurality of passages included 4in the sets of data ingested by the artificial intelligence system. (Furio col. 5, lns. 1-23, “The interests database 170 can include lists of one or more user interests associated with one or more users. As the server 150 is communicatively coupled with a plurality of electronic devices 105, the server 150 can store, for each electronic device 105 and in the crests database 170, a list of one or more user interests associated with a respective electronic device 105. In other embodiments, the interests database 170 can include a plurality of lists of one or more user interests associated with one user. In either embodiment, the one or more user interests can be derived from or determined from one or more of a browsing history 185, a purchase or shopping history 190, a social network 180 (for example, by determining, analyzing, and monitoring tags pertaining to likes/dislikes, event attendances, event invitations, memberships to fan pages or group pages, comments regarding objects, events, or places, or any other actions in a social network that are indicative of a user's interest), a comment or review on a crowd-sourced message board or a crowd-sourced website 175 for example, a review of a movie, documentary, product, hotel, book, restaurant, or any other comment or review that is indicative of a user's interest), or any other resource from which the processor 155 of the server 150 can determine a user's interests…”)
Claim 14 (Original): Furio/Portugal, as shown above, teaches all the limitations of claim 8.  Furio also teaches:
comparing each of the points of interest calculated affinity scores with a 4threshold, wherein the recommended set of points of interest are those 5points of interest with affinity scores that meet the threshold. (Furio col. 6, lns. 60-62, “For example, the subset of points of interests can have relevancy scores that meet or exceed a predetermined threshold…”)
Claim 15 (Currently Amended): Furio, as shown, teaches:
identifying one or more points of interest between a starting location and a 8planned destination, wherein the identifying is performed while traveling by 9automobile to the planned destination, and wherein the planned 10destination is included in an itinerary;11 (Furio col. 16, lns. 35-67, “At block 825, one or more points of interest within a distance of the mapped route based at least on the at least one interest of the user and the off-route information can be identified…”; See also col. 12, lns. 4-7)
calculating an affinity score between the one or more points of interest and 12the user preferences;13 (Furio col. 2, lns. 47-49, “Additionally, one or more points of interest can be ranked based on relevancy scores associated with the points of interests…”)
recommending a set of one or more of the points of interest based on the 14calculated affinity scores;15 (Furio col. 2, lns. 49-51, “Information representing at least one of the one or more points of interest can be displayed with the mapped route.15..”)
receiving, from the user, a selection of a selected one of the points of 16interest from the recommended set; (Furio col. 18, lns. 13-16, “At block 835, feedback information associated with the electronic device, on which the mapped route is displayed, can be received. Feedback information can include a selection of one or more of the points of interest…)
updating the itinerary to include travel to the selected one of the points of interest; Docket No. P201904158US0130 Atty. Ref. No. 9034(Furio col. 13, lns. 48-54, “In response to the user’s indication that he or she would like to visit the Dolphin Charter Fishing suggestion, the GUI 400 can be modified to display detailed information associated with the Dolphin Charter Fishing Suggestion and display directions to the Dolphin Charter Fishing suggestion…”)
providing the user with a set of driving instructions according to the 20updated itinerary. (Furio col. 13, lns. 48-54, “In response to the user’s indication that he or she would like to visit the Dolphin Charter Fishing suggestion, the GUI 400 can be modified to display detailed information associated with the Dolphin Charter Fishing Suggestion and display directions to the Dolphin Charter Fishing suggestion…”)
receive one or more updates to the set of data used to train the artificial intelligence system, wherein the one or more updates pertain to the user after providinq the user with the set of drivinq instructions; (Furio col. 18, lns. 10-46,  After information representative of the at least the one or more points of interest are presented with the mapped route, the method can optionally proceed to block 835.  At block 835, feedback information associated with the electronic device, on which the mapped route is displayed, can be received… The feedback information can indicate that the user's interest has changed. In other embodiments, the feedback information can identify a refinement of the user's current interest along the mapped route. Other feedback information can include internet browsing, posting comments or reviews on a message board or website, or any other similar activity from which user interests can be derived. After feedback information is received, the method can proceed to block 840. At block 840, the information representative of at least one of the one or more points of interest presented with the mapped route can be updated or modified based on the received feedback information.”)

Furio doesn’t explicitly teach the following; however, Portugal teaches:
training an artificial intelligence system with a plurality of user preferences, 5wherein at least one set of data used to train the artificial intelligence 6system is a social media data pertaining to a user;7(Portugal 2.2 “Machine Learning (ML) uses computers to simulate human learning and allows computers to identify and acquire knowledge from the real world, and improve performance on some tasks based on this new knowledge…”; See also Furio col. 2, lns. 20-26)
further training the artificial intelligence system using the received updates resulting in a more trained artificial intelligence system. (Portugal 2.2. “Lastly, ML algorithms might have a reinforcement learning approach. Reinforcement learning occurs when algorithms learn based on external feedback given either by a thinking entity, or the environment.”; See also Furio col. 18, lns. 10-46)
Furio teaches methods, systems and computer program products for suggesting points of interest on a mapped route. Furio teaches using social media data as an input for user preferences, but doesn’t explicitly teach the aspect of machine learning.  However, Portugal teaches the use of machine learning in recommender systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Furio with the teachings of Portugal since “[r]ecommender systems use algorithms to provide users with product or service recommendations. Recently, these systems have been using machine learning algorithms from the field of artificial intelligence.” (Portugal Abstract)
Claim 16 (Original): Furio/Portugal, as shown above, teaches all the limitations of claim 15.  Furio also teaches:
ingesting a metadata pertaining to each of the plurality of points of interest 4into the artificial intelligence system; 5(Furio col. 6, lns. 46-49,” The relevancy score can also be based on a value representing an amount of metadata associated with the point of interest that matches criteria associated with the determined user interest…”; See also col. 7, ln. 43 – col. 8, ln. 16)
weighting the user preferences based on a number of occurrences of data 6related to each of the user preferences used to train the artificial 7intelligence system;8 (Furio col. 6, lns. 49-54, “The values of the relevancy score can be weighted. For example, the value representing an amount of metadata associated with the point of interest that matches matching criteria associated with the determined user interest can be weighted greater than the value associated with criteria derived from the off-route information submitted by the user…”; See also col. 7, ln. 43 – col. 8, ln. 16)
comparing the metadata pertaining to each of the plurality of points of 9interest to the weighted user preferences. (Furio col. 6, lns. 55-65, “ Based on the relevancy scores associated with one or more returned points of interest, the processor 155 can select a subset of the returned points of interest to transmit to the electronic device 155.  For example, the processor 155 can select a subset of points of interests based on the relevancy scores of the points of interest.  For example, the subset of points of interests can have relevancy scores that meet or exceed a predetermined threshold.  The processor 155 can also rank the points of interest in the selected subset.  For example, the processor 155 can rank the points of interest in the selected subset by one or more of: the relevancy scores…”; See also col. 7, ln. 43 – col. 8, ln. 16)
Claim 17 (Original): Furio/Portugal, as shown above, teaches all the limitations of claim 16.  Furio also teaches:
inhibiting inclusion of a selected one of the points of interest from the set 4of recommended points of interest based on a dislike of a selected one of 5the metadata corresponding to the selected one of the points of interest 6discovered by the training of the artificial intelligence system. (Furio col. 14, ln. 67 – col. 15, ln. 14, “a user interest can be derived from one or more of… social network 180 (for example, by determining, analyzing, and monitoring tags pertaining to likes/dislikes…”)
Claim 18 (Original): Furio/Portugal, as shown above, teaches all the limitations of claim 15.  Furio also teaches:
after receiving the selected point of interest:4 updating an estimated time of arrival at the destination;5 (Furio col. 14, lns. 7-8, “Also illustrated in Fig. 7, the map section 405 can include an ETA 720.)
updating the recommended set of points of interest by removing the selected point of interest from the recommended set of points of interest; Docket No. P201904158US0131 Atty. Ref. No. 9034(Furio col. 18, lns. 43-57, “At block 840, the information representative of at least one of the one or more points of interest presented with the mapped route can be updated or modified based on the received feedback information…In one embodiment, the information representative of at least one or more points of interest can be updated or modified by at least one of: removing at least one point of interest…”)
repeating the recommending of the set of points of interest after the 9updating. (Furio col. 19, lns. 24-38, “The processor can then update the points of interest to exclude or remove at least one point of interest that is unrelated to beach-related activities. In another embodiment, the processor can modify the points of interest such that the points of interest that are related to beach-related activities are displayed more prominently than other points of interest. In still another embodiment, the processor can determine that a beach interest has a higher priority value or ranking than other interest of the user and re-rank the user's interests. For example, the processor can place the points of interest associated with the beach interest higher in a list of points of interest than other points of interests. In another example, based on the re-ranking of the user interests, the processor can identify a new set of points of interest based that are related to the beach interest…”)
Claims 5, 6, 12, 19, & 20 are rejected under 35 U.S.C. 103 as being unpatentable over Furio/Portugal in view of Pre-grant Publication No.: US 2013/0345958 A1, hereinafter “Paek.”
Claim 5 (Original): Furio/Portugal, as shown above, teaches all the limitations of claim 1.  Furio also teaches:
ingesting a set of prior user activities to the artificial intelligence system; (Furio col. 5, lns. 1-23, “The interests database 170 can include lists of one or more user interests associated with one or more users. As the server 150 is communicatively coupled with a plurality of electronic devices 105, the server 150 can store, for each electronic device 105 and in the crests database 170, a list of one or more user interests associated with a respective electronic device 105. In other embodiments, the interests database 170 can include a plurality of lists of one or more user interests associated with one user. In either embodiment, the one or more user interests can be derived from or determined from one or more of a browsing history 185, a purchase or shopping history 190, a social network 180 (for example, by determining, analyzing, and monitoring tags pertaining to likes/dislikes, event attendances, event invitations, memberships to fan pages or group pages, comments regarding objects, events, or places, or any other actions in a social network that are indicative of a user's interest), a comment or review on a crowd-sourced message board or a crowd-sourced website 175 for example, a review of a movie, documentary, product, hotel, book, restaurant, or any other comment or review that is indicative of a user's interest), or any other resource from which the processor 155 of the server 150 can determine a user's interests…”)
ingesting a set of social media posts to the artificial intelligence system; Docket No. P201904158US0126 Atty. Ref. No. 9034(Furio col. 5, lns. 1-23, “The interests database 170 can include lists of one or more user interests associated with one or more users. As the server 150 is communicatively coupled with a plurality of electronic devices 105, the server 150 can store, for each electronic device 105 and in the crests database 170, a list of one or more user interests associated with a respective electronic device 105. In other embodiments, the interests database 170 can include a plurality of lists of one or more user interests associated with one user. In either embodiment, the one or more user interests can be derived from or determined from one or more of a browsing history 185, a purchase or shopping history 190, a social network 180 (for example, by determining, analyzing, and monitoring tags pertaining to likes/dislikes, event attendances, event invitations, memberships to fan pages or group pages, comments regarding objects, events, or places, or any other actions in a social network that are indicative of a user's interest), a comment or review on a crowd-sourced message board or a crowd-sourced website 175 for example, a review of a movie, documentary, product, hotel, book, restaurant, or any other comment or review that is indicative of a user's interest), or any other resource from which the processor 155 of the server 150 can determine a user's interests…”)

Furio/Portugal doesn’t explicitly teach the following; however, Paek teaches:
ingesting a set of travel history logs to the artificial intelligence system, 7wherein the history logs include a set of prior destinations visited by the 8user, and wherein the training of the artificial intelligence system with the 9plurality of user preferences further includes the ingested set of prior user 10activities, the ingested set of social media posts, and the ingested set of 11travel history logs. (Paek [0019], “In general, the stop recommendations are made by a recommendation engine based upon various input data, including context data. Input data may include past user destinations 224 (points of interest, or POIs) for the user as well as other users…”; See also [0022], [0027], [0028])
Furio teaches methods, systems and computer program products for suggesting points of interest on a mapped route and Portugal teaches the use of machine learning in recommender systems. Paek also teaches using context data to offer intelligent choices for trip planning, including recommending stops on a user’s route.  Furio doesn’t explicitly teach using prior destinations of the user when suggesting points of interest.  However, Paek teaches using past user destinations as input to the recommendation engine. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Furio/Portugal with the teachings of Paek since a “driver may [] manually interact with a device to determine what types of businesses or other points of interest are nearby the user, e.g., within a geographic radius of the user. For example, a driver can search to look up gas stations, which may be returned in a results list or the like sorted based upon distance from the user's current location. Such results are distance-based ("geo-fenced") relative to the user's current location, and need considerable manual interaction on the part of the user.” (Paek [0002])
Claim 6 (Original): Furio/Portugal/Paek, as shown above, teaches all the limitations of claim 5.  Furio also teaches:
learning of the user preferences based on a plurality of passages included 3in the sets of data ingested by the artificial intelligence system. (Furio col. 5, lns. 1-23, “The interests database 170 can include lists of one or more user interests associated with one or more users. As the server 150 is communicatively coupled with a plurality of electronic devices 105, the server 150 can store, for each electronic device 105 and in the crests database 170, a list of one or more user interests associated with a respective electronic device 105. In other embodiments, the interests database 170 can include a plurality of lists of one or more user interests associated with one user. In either embodiment, the one or more user interests can be derived from or determined from one or more of a browsing history 185, a purchase or shopping history 190, a social network 180 (for example, by determining, analyzing, and monitoring tags pertaining to likes/dislikes, event attendances, event invitations, memberships to fan pages or group pages, comments regarding objects, events, or places, or any other actions in a social network that are indicative of a user's interest), a comment or review on a crowd-sourced message board or a crowd-sourced website 175 for example, a review of a movie, documentary, product, hotel, book, restaurant, or any other comment or review that is indicative of a user's interest), or any other resource from which the processor 155 of the server 150 can determine a user's interests…”)
Claim 12 (Original): Furio/Portugal, as shown above, teaches all the limitations of claim 8.  Furio also teaches:
ingesting a set of prior user activities to the artificial intelligence system;4  (Furio col. 5, lns. 1-23, “The interests database 170 can include lists of one or more user interests associated with one or more users. As the server 150 is communicatively coupled with a plurality of electronic devices 105, the server 150 can store, for each electronic device 105 and in the crests database 170, a list of one or more user interests associated with a respective electronic device 105. In other embodiments, the interests database 170 can include a plurality of lists of one or more user interests associated with one user. In either embodiment, the one or more user interests can be derived from or determined from one or more of a browsing history 185, a purchase or shopping history 190, a social network 180 (for example, by determining, analyzing, and monitoring tags pertaining to likes/dislikes, event attendances, event invitations, memberships to fan pages or group pages, comments regarding objects, events, or places, or any other actions in a social network that are indicative of a user's interest), a comment or review on a crowd-sourced message board or a crowd-sourced website 175 for example, a review of a movie, documentary, product, hotel, book, restaurant, or any other comment or review that is indicative of a user's interest), or any other resource from which the processor 155 of the server 150 can determine a user's interests…”)
ingesting a set of social media posts to the artificial intelligence system;5 (Furio col. 5, lns. 1-23, “The interests database 170 can include lists of one or more user interests associated with one or more users. As the server 150 is communicatively coupled with a plurality of electronic devices 105, the server 150 can store, for each electronic device 105 and in the crests database 170, a list of one or more user interests associated with a respective electronic device 105. In other embodiments, the interests database 170 can include a plurality of lists of one or more user interests associated with one user. In either embodiment, the one or more user interests can be derived from or determined from one or more of a browsing history 185, a purchase or shopping history 190, a social network 180 (for example, by determining, analyzing, and monitoring tags pertaining to likes/dislikes, event attendances, event invitations, memberships to fan pages or group pages, comments regarding objects, events, or places, or any other actions in a social network that are indicative of a user's interest), a comment or review on a crowd-sourced message board or a crowd-sourced website 175 for example, a review of a movie, documentary, product, hotel, book, restaurant, or any other comment or review that is indicative of a user's interest), or any other resource from which the processor 155 of the server 150 can determine a user's interests…”)

Furio/Portugal doesn’t explicitly teach the following; however, Paek teaches:
and 6ingesting a set of travel history logs to the artificial intelligence system, 7wherein the history logs include a set of prior destinations visited by the 8user, and wherein the training of the artificial intelligence system with the 9plurality of user preferences further includes the ingested set of prior user 10activities, the ingested set of social media posts, and the ingested set of 11travel history logs. (Paek [0019], “In general, the stop recommendations are made by a recommendation engine based upon various input data, including context data. Input data may include past user destinations 224 (points of interest, or POIs) for the user as well as other users…”; See also [0022], [0027], [0028])
Furio teaches methods, systems and computer program products for suggesting points of interest on a mapped route and Portugal teaches the use of machine learning in recommender systems. Paek also teaches using context data to offer intelligent choices for trip planning, including recommending stops on a user’s route.  Furio doesn’t explicitly teach using prior destinations of the user when suggesting points of interest.  However, Paek teaches using past user destinations as input to the recommendation engine. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Furio/Portugal with the teachings of Paek since a “driver may [] manually interact with a device to determine what types of businesses or other points of interest are nearby the user, e.g., within a geographic radius of the user. For example, a driver can search to look up gas stations, which may be returned in a results list or the like sorted based upon distance from the user's current location. Such results are distance-based ("geo-fenced") relative to the user's current location, and need considerable manual interaction on the part of the user.” (Paek [0002])
Claim 19 (Original): Furio/Portugal, as shown above, teaches all the limitations of claim 15.  Furio also teaches:
ingesting a set of prior user activities to the artificial intelligence system;4 (Furio col. 5, lns. 1-23, “The interests database 170 can include lists of one or more user interests associated with one or more users. As the server 150 is communicatively coupled with a plurality of electronic devices 105, the server 150 can store, for each electronic device 105 and in the crests database 170, a list of one or more user interests associated with a respective electronic device 105. In other embodiments, the interests database 170 can include a plurality of lists of one or more user interests associated with one user. In either embodiment, the one or more user interests can be derived from or determined from one or more of a browsing history 185, a purchase or shopping history 190, a social network 180 (for example, by determining, analyzing, and monitoring tags pertaining to likes/dislikes, event attendances, event invitations, memberships to fan pages or group pages, comments regarding objects, events, or places, or any other actions in a social network that are indicative of a user's interest), a comment or review on a crowd-sourced message board or a crowd-sourced website 175 for example, a review of a movie, documentary, product, hotel, book, restaurant, or any other comment or review that is indicative of a user's interest), or any other resource from which the processor 155 of the server 150 can determine a user's interests…”)
ingesting a set of social media posts to the artificial intelligence system;5 (Furio col. 5, lns. 1-23, “The interests database 170 can include lists of one or more user interests associated with one or more users. As the server 150 is communicatively coupled with a plurality of electronic devices 105, the server 150 can store, for each electronic device 105 and in the crests database 170, a list of one or more user interests associated with a respective electronic device 105. In other embodiments, the interests database 170 can include a plurality of lists of one or more user interests associated with one user. In either embodiment, the one or more user interests can be derived from or determined from one or more of a browsing history 185, a purchase or shopping history 190, a social network 180 (for example, by determining, analyzing, and monitoring tags pertaining to likes/dislikes, event attendances, event invitations, memberships to fan pages or group pages, comments regarding objects, events, or places, or any other actions in a social network that are indicative of a user's interest), a comment or review on a crowd-sourced message board or a crowd-sourced website 175 for example, a review of a movie, documentary, product, hotel, book, restaurant, or any other comment or review that is indicative of a user's interest), or any other resource from which the processor 155 of the server 150 can determine a user's interests…”)

Furio/Portugal doesn’t explicitly teach the following; however, Paek teaches:
and 6ingesting a set of travel history logs to the artificial intelligence system, 7wherein the history logs include a set of prior destinations visited by the 8user, and wherein the training of the artificial intelligence system with the 9plurality of user preferences further includes the ingested set of prior user 10activities, the ingested set of social media posts, and the ingested set of 11travel history logs. (Paek [0019], “In general, the stop recommendations are made by a recommendation engine based upon various input data, including context data. Input data may include past user destinations 224 (points of interest, or POIs) for the user as well as other users…”; See also [0022], [0027], [0028])
Furio teaches methods, systems and computer program products for suggesting points of interest on a mapped route and Portugal teaches the use of machine learning in recommender systems. Paek also teaches using context data to offer intelligent choices for trip planning, including recommending stops on a user’s route.  Furio doesn’t explicitly teach using prior destinations of the user when suggesting points of interest.  However, Paek teaches using past user destinations as input to the recommendation engine. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Furio/Portugal with the teachings of Paek since a “driver may [] manually interact with a device to determine what types of businesses or other points of interest are nearby the user, e.g., within a geographic radius of the user. For example, a driver can search to look up gas stations, which may be returned in a results list or the like sorted based upon distance from the user's current location. Such results are distance-based ("geo-fenced") relative to the user's current location, and need considerable manual interaction on the part of the user.” (Paek [0002])
Claim 20 (Original): Furio/Portugal/Paek ,as shown above, teaches all the limitations of claim 19.  Furio also teaches:
learning of the user preferences based on a plurality of passages included in the sets of data ingested by the artificial intelligence system. (Furio col. 5, lns. 1-23, “The interests database 170 can include lists of one or more user interests associated with one or more users. As the server 150 is communicatively coupled with a plurality of electronic devices 105, the server 150 can store, for each electronic device 105 and in the crests database 170, a list of one or more user interests associated with a respective electronic device 105. In other embodiments, the interests database 170 can include a plurality of lists of one or more user interests associated with one user. In either embodiment, the one or more user interests can be derived from or determined from one or more of a browsing history 185, a purchase or shopping history 190, a social network 180 (for example, by determining, analyzing, and monitoring tags pertaining to likes/dislikes, event attendances, event invitations, memberships to fan pages or group pages, comments regarding objects, events, or places, or any other actions in a social network that are indicative of a user's interest), a comment or review on a crowd-sourced message board or a crowd-sourced website 175 for example, a review of a movie, documentary, product, hotel, book, restaurant, or any other comment or review that is indicative of a user's interest), or any other resource from which the processor 155 of the server 150 can determine a user's interests…”)
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT R FREDEKING whose telephone number is (571)272-0730. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on (571) 272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.F./               Examiner, Art Unit 3628                                                                                                                                                                                         
/MICHAEL P HARRINGTON/               Primary Examiner, Art Unit 3628